DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goessler et al (US 5,013,893) in view of Shackle et al (US 9,167,641), Jung et al (US 2007/0041573) or Fujii et al (US 2014/0001950), Brown (US 6,794,621) or Brosnan et al (US 2012/0138590), Gozum et al (US 2003/0156431), and Orcutt (US 4,422,719) or Hsu (US 2014/0322379).
Goessler shows the structure claimed including a translucent cooktop, an electric burner positioned proximate to the translucent cooktop providing a plurality of heat conditions (on/off heating conditions as well as providing different levels of heating 
Shackle shows it is known to provide a light source/module having a plurality of light elements (115) that is known to produce light intensities or dimming wherein Shackle further shows a plurality of lighting elements (115) having a plurality of colors including red, blue, and green LEDs. 
Jung shows it is known for an optical light guide/waveguide that is made of silicone that can guide or diffuse the light (also see para [0024]). Fujii also shows it is known to make a fiber optical guide with silicone (para [0141]).
Brown shows it is known to provide a cooktop having a cooktop status indicator that provides a plurality of illuminated indicia, via the illuminated light colors, indicating the status of the heating element and the surface temperature of the cooktop. Also see 
Gozum shows it is known to provide a light/optical fiber guide having a core member (12) with an upper conditioned surface (26) as a light emitting region wherein a light source is directed to a center (20) of the core member and along the upper conditioned surface as the light is emitted there through. Gozum shows the conditioned surface having a V-shaped notch (16, 18) only at a top portion of an internal boundary defined between the core member and a covering layer (14) and that the conditioned surface can extend uniformly and continuously along a top portion of the light fiber as illustrated in Figures 5 and 6. Gozum teaches that the shape of the notch can be triangular, which would form a prism formation, as well as other shapes. Also see para [0060].
Orcutt shows it is known to shape an optical fiber light guide having numeral different shapes that are formed by extrusion (column 4, lines 55-64), and Orcutt also shows it is known to provide a light guide having a core member (3) with a transparent plastic covering layer (2) that defines an internal boundary with a conditioned surface as illustrated in Figure 6. Hsu also shows it is known to shape an optical guide having a conditioned surface having a prism shaped formation that extends continuously and uniformly along the optical guide. Also see para [0010]. 
In view of Shackle, Jung or Fujii, Brown or Brosnan, Gozum, Orcutt or Hsu, it would have been obvious to one of ordinary skill in the art to adapt Goessler with the control that is communication with the light module having a plurality of lighting 
	With respect to claim 11, Goessler further shows a control (as illustrated in Figure 6) that controls/adjusts a flow of current to the electric burner and the light module including the current that is separately and independently delivered to the light module from the electric burner.
	With respect to claims 12 and 13, Goessler shows the light element that is positioned to direct light through at an end of the light guide which can be made of silicone as taught by Jung or Fujii wherein the light guide is shown extending  around the electric burner. Gozum also shows a light source that is directed to an end of the light guide at a center (20) of the core member to direct light there to.

With respect to claim 16,  Brosnan further shows it is known to provide the cooktop with an inductive heating as the electric burner (see [0022]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goessler et al (US 5,013,893) in view of Shackle et al (US 9,167,641), Jung et al (US 2007/0041573) or Fujii (US 2014/0001950), Gozum et al (US 2003/0156431), and Orcutt (US 4,422,719) or Hsu (US 2014/0322379).
Goessler shows the structure claimed including a translucent cooktop, an electric burner positioned below the translucent cooktop providing a plurality of heat conditions (on/off heating conditions as well as providing different levels of heating powers) including a temperature of the cooktop, a light module including a light fixture/source (21, 21a, 24) and a light guide (30, 30a, 31) through which light is illuminated, and a control (as illustrated in Figure 6) that controls the heating conditions of the electric burner. But, Goessler does not show the light module including a plurality of light fixtures/elements, the light guide that take the forms of a silicone prism, and the light guide having a conditioned surface in a form of an elongated prism-shaped ridge in an extruded formed that extends continuously along a top portion of the light guide. 
Shackle shows it is known to provide a light module having a plurality of light fixtures/elements (115) that is known to produce light intensities or dimming.  
Jung shows it is known for an optical light guide/waveguide that is made of silicone that can guide or diffuse the light (also see para [0024]). Fujii also shows it is known to make a fiber optical guide with silicone (para [0141]).

Orcutt shows it is known to shape an optical fiber light guide having numeral different shapes that are formed by extrusion (column 4, lines 55-64. Hsu also shows it is known to shape an optical guide having a conditioned surface having a prism shaped formation that extends continuously and uniformly along the optical guide. Also see para [0010]. 
In view of Shackle, Jung or Fujii, Gozum, and Orcutt or Hsu, it would have been obvious to one of ordinary skill in the art to adapt Goessler with the control that is communication with the light module having a plurality of light fixtures as an alternative form that is known to produce or control different brightness or light intensities to indicate a plurality of illuminated indicia that reflects the heating conditions of the cooktop including the heating levels of the electric burner as well as the surface temperatures of the cooktop wherein the light guide of Goessler can be made of silicone, which is a known material that can also serves as a light guide; and as Gozum . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Shackle, Jung or Fujii, Gozum, and Orcutt or Hsu as applied to claim 17 above, and further in view of Brown (US 6,794,621) or Brosnan et al (US 2012/0138590).
Goessler in view of Shackle, Jung or Fujii, Gozum, and Orcutt or Hsu shows the structure claimed including a temperature sensor (17) that is in communication with the light module to generate or illuminate the light source in response to the surface temperature of the translucent cooktop but does not show a plurality of illuminated indicia. 
Brown shows it is known to provide a cooktop having a cooktop status indicator that provides a plurality of illuminated indicia, via the illuminated light colors, indicating the status/conditions of the heating element and the surface temperature of the cooktop. Also see Abstract. 
Brosnan also shows it is known to provide a cooktop with a plurality of colors or intensities of light, as a plurality of illuminated indicia, to convey various parameters to the user. Also see para [0017] and [0018].
.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goessler in view of Shackle, Jung or Fujii, Gozum, and Orcutt or Hsu as applied to claim 17 above, and further in view of Guiset et al (US 2013/0286630) and Zenker et al (US 2015/0021312). 
Goessler in view of Shackle, Jung or Fujii, Gozum, and Orcutt or Hsu shows the structure claimed including a light guide formed of an optical fiber made of silicone prism but does not show a plurality of silicone prisms. 
Guiset shows it is a cooktop with a single light guide (6) or, alternatively, with a plurality of light guides (6a, 6b) each of which is in communication with its dedicated light source/fixture (12; see Figures 1 and 2), and Guiset also shows that the light guide can be shaped parallelepiped shape or any other shapes (para [0016]).
Zenker shows it is known to provide a plurality of light guides (36) that at least partially extend around a heating element (20).
In view of Guiset and Zenker, it would have been obvious to one of ordinary skill in the art to adapt Goessler, as modified by of Shackle, Jung or Fujii, Gozum, and Orcutt or Hsu, with the light module that is provided with a plurality of light guides in the form of a silicone prism with an elongated prism-shaped ridge or formation that extends from the top portion to direct light from the plurality of light fixtures as taught by Shackle to the translucent cooktop to produce the plurality of illuminated indicia, which is taught .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,314,427 (hereinafter Patent ‘427). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ‘427 includes the recited elements of the present application including a translucent cooktop surface, an electric burner, a light module, a fiber optic light guide having a single elongated prism-shaped extrusion that extends uniformly and continuously along only a top portion of the light guide.  
As the claims of Patent ‘427 are more detailed than the present application claims, and the more detailed claims of Patent ‘428 are deemed to anticipate the broader scope of the present application. Also, the claims of the present application are deemed obvious variants of the claims of Patent ‘428.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761